Case 16-31763        Doc 29     Filed 04/16/19     Entered 04/16/19 13:10:16          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 31763
         Mildred D Edwards

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/05/2016.

         2) The plan was confirmed on 12/07/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/06/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/08/2017, 11/06/2018.

         5) The case was Dismissed on 01/14/2019.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-31763            Doc 29     Filed 04/16/19    Entered 04/16/19 13:10:16                 Desc         Page 2
                                                     of 3



 Receipts:

          Total paid by or on behalf of the debtor               $13,110.00
          Less amount refunded to debtor                            $427.39

 NET RECEIPTS:                                                                                      $12,682.61


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $3,966.76
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $562.02
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,528.78

 Attorney fees paid and disclosed by debtor:                    $400.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim        Principal       Int.
 Name                                   Class   Scheduled      Asserted         Allowed         Paid         Paid
 Aarons Sales And Lease Ownership   Secured        5,491.26           0.00         5,491.26      1,225.92      359.66
 Acceptance Now                     Secured        6,002.00           0.00         6,002.00      1,333.86      390.28
 AFNI, INC                          Unsecured          87.00           NA               NA            0.00        0.00
 Alpat Co Inc                       Unsecured         401.00           NA               NA            0.00        0.00
 Applied Bank                       Unsecured           0.00           NA               NA            0.00        0.00
 AT&T Mobility II LLC               Unsecured      1,530.00       1,530.37         1,530.37           0.00        0.00
 City Of Chicago Dept Of Revenue    Unsecured      2,000.00            NA               NA            0.00        0.00
 Credit Management Lp               Unsecured         460.00           NA               NA            0.00        0.00
 Honor Finance LLC                  Secured       18,229.00           0.00       18,229.00       3,748.13    1,095.98
 I C System Inc                     Unsecured          87.00           NA               NA            0.00        0.00
 Illinois Tollway                   Unsecured           5.00           NA               NA            0.00        0.00
 JCPENNEY Corporation Inc           Unsecured         300.00           NA               NA            0.00        0.00
 Jefferson Capital Systems LLC      Unsecured         400.00        400.46           400.46           0.00        0.00
 Jefferson Capital Systems LLC      Unsecured         522.00        522.84           522.84           0.00        0.00
 Loyola University Medical Center   Unsecured         300.00         49.43            49.43           0.00        0.00
 Meade & Associates                 Unsecured         186.00           NA               NA            0.00        0.00
 Nicor Gas                          Unsecured           5.00           NA               NA            0.00        0.00
 Pinnacle Credit Services           Unsecured         507.00           NA               NA            0.00        0.00
 Quantum3 Group                     Unsecured           0.00        446.04           446.04           0.00        0.00
 Quantum3 Group                     Unsecured           0.00        814.31           814.31           0.00        0.00
 SEARS                              Unsecured         300.00           NA               NA            0.00        0.00
 Sprint                             Unsecured         200.00           NA               NA            0.00        0.00
 T Mobile USA                       Unsecured         200.00           NA               NA            0.00        0.00
 Tribute                            Unsecured           0.00           NA               NA            0.00        0.00
 Village of Maywood                 Unsecured         100.00           NA               NA            0.00        0.00
 Village of Melrose Park            Unsecured         100.00           NA               NA            0.00        0.00
 Village of North Riverside         Unsecured         100.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-31763        Doc 29      Filed 04/16/19     Entered 04/16/19 13:10:16             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $18,229.00          $3,748.13           $1,095.98
       All Other Secured                                 $11,493.26          $2,559.78             $749.94
 TOTAL SECURED:                                          $29,722.26          $6,307.91           $1,845.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,763.45               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,528.78
         Disbursements to Creditors                             $8,153.83

 TOTAL DISBURSEMENTS :                                                                     $12,682.61


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
